                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

 SOUTH WIND WOMEN’S CENTER,                   §
  et al.,                                     §
                                              §
            Plaintiffs,                       §
                                                   CIV-2020-277-G
 v.                                           §
                                              §
 J. KEVIN STITT, in his official capacity     §
 as Governor of Oklahoma,                     §
                                              §
  et al.,                                     §
                                              §
            Defendants.                       §

                STATE OF LOUISIANA, ET AL.’S
 MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF
                 THE STATE OF OKLAHOMA

        Louisiana and other states respectfully submit this motion for leave to file an amicus

brief in support of the State of Oklahoma in this matter. In support of this Motion, the

States rely on the accompanying Memorandum in Support, attached hereto and incorporated

by reference. The States respectfully request immediate consideration of the Motion, as a

motion for a temporary restraining order is pending. Louisiana accordingly requests this

Court enter an Order consistent with the form attached hereto.

        Dated: April 2, 2020
                                     Respectfully submitted,

                                     SPENCER FANE LLP

                                     /s/ Andrew W. Lester
                                     ANDREW W. LESTER (OBA # 5388)
                                     ANTHONY J. FERATE (OBA # 21171)
                                     9400 North Broadway Extension, Ste. 600
                                     Oklahoma City, Oklahoma 73114
                                     Telephone: (405) 844-9900
                                     Facsimile: (405) 844-9958
                                     alester@spencerfane.com
                                     ajferate@spencerfane.com

                                     JEFF LANDRY
                                     LOUISIANA ATTORNEY GENERAL
                                     *ELIZABETH B. MURRILL
                                       Solicitor General
                                     *JOSEPH S. ST. JOHN
                                       Deputy Solicitor General
                                     LOUISIANA DEPARTMENT OF JUSTICE
                                     1885 N. Third Street
                                     Baton Rouge, LA 70804
                                     Tel: (225) 456-7544 (cell)
                                     emurrill@ag.louisiana.gov
                                     stjohnj@ag.louisiana.gov
                                     *pro hac vice applications forthcoming


                           CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of April, 2020, the foregoing document was
electronically transmitted to the Clerk of Court using the ECF System for filing and was
transmitted to those individuals receiving Notice of Electronic Filings in this matter.

                                     /s/ Andrew W. Lester




                                           2
